19-01294-scc   Doc 55-1   Filed 11/11/19 Entered 11/11/19 22:28:54   Exhibit 1 -
                          Proposed Order Pg 1 of 3




                          EXHIBIT 1
 19-01294-scc     Doc 55-1    Filed 11/11/19 Entered 11/11/19 22:28:54      Exhibit 1 -
                              Proposed Order Pg 2 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                       BK Case No. 18-11094 (SCC)
                                             (Jointly Administered) (Chapter 15)
PERFORADORA ORO NEGRO,
S. DE R.L. DE C.V., et al.

Debtors in a Foreign Proceeding.

GONZALO GIL-WHITE, PERSONALLY                Adversary Case No. 19-01294 (SCC)
AND IN HIS CAPACITY AS FOREIGN
REPRESENTATIVE OF PERFORADORA
ORO NEGRO, S. DE R.L. DE C.V. AND
INTEGRADORA DE SERVICIOS
PETROLEROS ORO NEGRO, S.A.P.I. DE
C.V.
                 Plaintiff,
     -against-

ALP ERCIL; ALTERNA CAPITAL
PARTNERS, LLC; AMA CAPITAL
PARTNERS, LLC; ANDRES CONSTANTIN
ANTONIUS-GONZÁLEZ; ASIA RESEARCH
AND CAPITAL MANAGEMENT LTD.; CQS
(UK) LLP; FINTECH ADVISORY, INC.;
DEUTSCHE BANK MÉXICO, S.A.;
INSTITUCIÓN DE BANCA MÚLTIPLE;
GARCÍA GONZÁLEZ Y BARRADAS
ABOGADOS, S.C.; GHL INVESTMENTS
(EUROPE) LTD.; JOHN FREDRIKSEN;
KRISTAN BODDEN; MARITIME FINANCE
COMPANY LTD.; NOEL BLAIR HUNTER
COCHRANE, JR; ORO NEGRO PRIMUS
PTE., LTD.; ORO NEGRO LAURUS PTE.,
LTD.; ORO NEGRO FORTIUS PTE., LTD.;
ORO NEGRO DECUS PTE., LTD.; ORO
NEGRO IMPETUS PTE., LTD.; PAUL
MATISON LEAND, JR.; ROGER ALAN
BARTLETT; ROGER ARNOLD HANCOCK;
SEADRILL LIMITED; SHIP FINANCE
INTERNATIONAL LTD.; and DOES 1-100
                  Defendants.
  19-01294-scc     Doc 55-1    Filed 11/11/19 Entered 11/11/19 22:28:54          Exhibit 1 -
                               Proposed Order Pg 3 of 3



                                  [PROPOSED] ORDER

       Pursuant to Plaintiffs’ Unopposed Motion For Extension Of Time To Respond To Motion

To Dismiss, and based on this Court’s view, in its discretion, that the plaintiffs’ request is

reasonable under the circumstances; it is hereby ORDERED that Plaintiffs’ Unopposed Motion

For Extension Of Time To Respond To Motion To Dismiss is hereby GRANTED; and it is further

ORDERED that Defendants’ response or other responsive pleading shall be due on or before

Tuesday, November 12, 2019.

       ENTERED this ____ day of ________________________, 2019.

                                          SO ORDERED


                                          THE HONORABLE SHELLEY C. CHAPMAN
                                          United States Bankruptcy Judge
